Citation Nr: 1538077	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-30 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) disability compensation benefits for the period from September 28, 2011 to December 16, 2011.  


(The issues of entitlement to waiver of a $2,980 debt incurred for medical services received at a VA medical center in Salem, Virginia covering the periods of July 29, 2010 to September 9, 2010, of October 4, 2010 to November 22, 2010, and of January 24, 2011 to May 2, 2011, and of entitlement to service connection for disabilities of the left ankle and left foot, are the subject of separate decisions.)

REPRESENTATION

Veteran represented by: North Carolina Division of Veterans Affairs

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1982 to July 1986.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a determination, dated in February 2012, of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's request for waiver of recovery of an overpayment of compensation benefits in the amount of $14,896, which was created due to a felony arrest warrant issued by the State of Florida (the debt was based on an overpayment of benefits received by him during the period he was in fugitive felon status).  

In a January 2015 decision, the Board determined that the Veteran did not have fugitive felon status prior to the date of a September 28, 2011 RO letter notifying him of an outstanding February 2009 arrest warrant, and that the portion of the $14,896 debt received prior to the September 2011 letter was not properly created and thus invalid, thus restoring that portion of the debt to the Veteran.  As for the remaining portion of the debt, covering the period of September 28, 2011 to December 16, 2011 (when the arrest warrant was cleared), the Board remanded that issue for further evidentiary development.  

After the case was returned to the Board, it was noticed that the record did not contain a power of attorney in favor of the North Carolina Department of Veterans Affairs (NCDVA), which had been actively involved in his claim.  The Board sent the Veteran a letter in September 2014, asking him whether he wished to represent himself or appoint an accredited Veterans Service Organization (VSO) or private attorney to represent him.  In a response later that month, he elected to represent himself.  Therefore, despite the fact that some copies of subsequent correspondence have been sent to NCDVA, the Veteran's last known wish was to represent himself (i.e., be a pro se claimant).  

The Board notes that there are additional claims on appeal, which will be addressed separately in two other decisions.  These involve claims of service connection for a left ankle disability and a left foot disability, and a claim of waiver of a $2,980 debt incurred for medical services received at a VA medical center in Salem, Virginia covering the periods of July 29, 2010 to September 9, 2010, of October 4, 2010 to November 22, 2010, and of January 24, 2011 to May 2, 2011.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In January 2015, the Board remanded this case to the RO for further development of the remaining issue of waiver of recovery of an overpayment of VA disability compensation benefits for the period from September 28, 2011 to December 16, 2011.  Specifically, the Board asked the RO to contact the appropriate office in the State of Florida to ascertain whether the arrest warrant that had been issued for the Veteran in February 2009 was based on an alleged crime that was considered a felony under state law.  In a June 2015 letter, the Office of the State Attorney replied to the RO's request for additional information, asserting that at the time of the Veteran's arrest the amount of morphine in his possession constituted a felony of the third degree.  Thereafter, the case was transferred back to the Board, without the RO having considered the new information or having readjudicated the Veteran's claim for waiver of recovery of the portion of the overpayment remaining, as directed in the Board remand.  Thus, the case must be returned to the RO to ensure compliance with the Board's directive.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the Veteran's claim for waiver of recovery of an overpayment of VA disability compensation benefits for the period from September 28, 2011 to December 16, 2011.  If the appeal remains denied, furnish the Veteran with a copy of a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).







